Mr. Jerry Hinshaw State Representative Route 4, Box 444-A Springdale, AR 72764
Dear Representative Hinshaw:
This is in response to your inquiry whereby you submitted the following:
   This is the problem:  some electors propose to submit a petition in the City of Siloam Springs. . . .  The last mayor's election held during a general election was in 1980.  The number of votes for all candidates for mayor was 2,543.  The specific question is, would this require 351 signatures on the petition to require an election.
Ark. Stat. Ann. 19-818, the statute which you cite, pertains to the City Administrator form of government.  It requires a petition signed by electors equal in number to fifteen percentum (15%) of the aggregate number of ballots cast for the candidate for mayor in the preceding General Election.  If the total vote cast in 1980 for mayor was 2,543 I compute that 381 signatures would be required rather than 351.
The foregoing opinion, which I hereby approve, was prepared by Chief Deputy Attorney General Rodney Parham.